DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “260” has been used to designate both ‘radome cover shell rotation stopper’, (Spec, §[0119]) and ‘guiding rail rear stopper’, (Spec, §[0094]).  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "217" and "260" have both been used to designate “guiding rail rear stopper (see specification, §[0071] and §[0094]).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1 and 20 recite the limitations “an opened position” and, “a completely opened position”. It is unclear if the positions differ in anyway or if one encompasses the other. Claims 2-14 do not cure the deficiency. Correction/clarification is required.
Claim 15 recites the limitation “the radome cover shell capable of enclosing equipment in a nose region of the aircraft within the closed position and when equipment is enclosed in the nose region;” It is unclear what is being claimed. Are there two separate limitations within the statement or is there a redundancy in wording? Claims 16-19 do not cure the deficiency. Correction and clarification is required. 
Claim 20 recites the limitation “a guide”, it is unclear if applicant is referring to roller guide (220) or guide rail (210). Correction/clarification is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 15, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Webb (US 3,374,972).
Regarding  claim 15, an aircraft with an aircraft structure (Fig.1), comprising: 
a radome cover shell (14: nose section) movable between a closed position (Fig. 1) and an opened position (Fig. 2), the radome cover shell capable of enclosing equipment in a nose region of the aircraft within the closed position (col. 3  ln. 47-55); and when equipment is enclosed in the nose region (Examiner notes 112 rejection associated with this claim limitation); 	and 
a radome cover opening kinematic (Fig. 5) that enables movement of the radome cover shell between the closed position and the opened position, wherein the radome cover opening kinematic comprises: 
a guiding rail (rib 21 with guide 24, Fig. 5) that is attached to the radome cover shell (Fig. 6), and 
at least three rollers (25, Fig. 5, Examiner notes 4 rollers) attached to the aircraft structure (W: blunt wall, Fig. 5), a first roller (Examiner notes top left roller (25) is a first roller, Fig. 5) of the at least three rollers arranged on a first side of the guiding rail (Fig. 5), and a second roller (Examiner notes top right roller (25) is a second roller, Fig. 5)  and a third roller (Examiner notes bottom right roller (25) is a third roller, Fig. 5) of the at least three rollers arranged on a second side of the guiding rail (Fig. 5), wherein the radome shell opening kinematic further comprises: 
a radome cover shell rotation stopper capable of stopping movement of the radome cover shell at the opened position,
 (col. 4, ln. 56: The lower extremity of the rib 21 is made to extend beyond the limits of the associated wall of the nose section 14 a predetermined distance to dispose the nose section 14 when fully opened or raised in spaced relation to the adjacent surface of the aircraft F),
 (col. 3, ln. 6: FIGURE 5 is a fragmentary view of the forward end of the fuselage at the transverse center thereof to show the connection of the nose section thereto as well as the actuating means by which the nose section is forcibly moved to and from its open and closed position), 
(Examiner notes the pre-determined distance and the forcible actuating means indicate a rotation stopper capable of the limitation. Examiner further notes drawing objections associated with this limitation). 

Regarding claim 17, Webb discloses the aircraft of claim 15, further comprising: 
a radome cover attachment surface (23: gears, Fig. 5) attached to the radome cover opening kinematic (Fig. 5) capable of receiving the radome cover shell (Fig. 6).

Regarding claim 18, Webb discloses the aircraft of claim 15, further comprising: 
a roller bearing bracket (26: support, Fig. 5) attached to the aircraft structure (Fig. 5) and receiving the at least three rollers (col. 4, ln. 43: Each pair of rollers 25 are carried by a support 26 secured to and projecting from the deck U).

Regarding claim 19, Webb discloses the aircraft of claim 15, further comprising: 
a plurality of latches (Fig. 7) adapted to maintain the radome cover shell in the closed position (col. 3, ln. 14-20).

Allowable Subject Matter
Claims 2-6, 13-14 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 7-12, 15, and 20 are provisionally rejected under the judicially created doctrine of double patenting as being directed to the same invention as set forth in claims 1-15 of co-pending Application No. 17/077,573.  See In re Thorington, 418 F.2d 528,163 USPQ 644 (CCPA 1969). The following claims of the instance application are anticipated by 17/077,573 in the following manner:
Claim 1 is anticipated by claim 8 of ‘573, as it depends from claims 1 and 7.
Claim 7 is anticipated by claim 8 of ‘573, as it depends from claims 1 and 7.
Claim 8 is anticipated by claim 9 of ‘573, as it depends from claims 1, 7, and 8.
Claim 9 is anticipated by claim 10 of ‘573, as it depends from claims 1, 7, and 8. 
Claim 10 is anticipated by claim 11 of ‘573, as it depends from claims 1, 7, 8, and 10.
Claim 11 is anticipated by claim 12 of ‘573, as it depends from claims 1, 7, 8, 10, and 11.
Claim 12 is anticipated by claim 13 of ‘573, as it depends from claims 1, 7, 8, 10, and 11.
Claim 15 is anticipated by claim 8 of ‘573, as it depends from claims 1 and 7.
Claim 20 is anticipated by claim 8 of ‘573, as it depends from claims 1 and 7.
This is a provisional double patenting rejection because the claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fournie et al. (US 2016/0190679 A1) teaches a method of opening a protective dome, in particular a radome. The method comprises a combination of translation and rotation movements to safely move the dome away from the fixed parts inside the dome. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNA DANIELLE GLOVER whose telephone number is (571)272-8861. The examiner can normally be reached Monday - Friday 7:00 -4:30, see teams for updates.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.D.G./
Examiner, Art Unit 3642                           


/BRADY W FRAZIER/Primary Examiner, Art Unit 3647